                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  CRAIG CLARK GREEN,                               )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )         No. 3:19-CV-00311-JRG-DCP
                                                   )
  MARY WEST,                                       )
                                                   )
                Defendant.                         )

                                   MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Before the Court

 is Defendant’s motion to dismiss this action based pursuant to the Court’s Order granting

 Defendant’s motion to compel Plaintiff’s response to Defendant’s interrogatories [Doc. 14].

 Plaintiff has failed to respond to the motion, and the deadline to do so has passed. See E.D. Tenn.

 L.R. 7.1.

 I.     PROCEDURAL HISTORY

        Defendant sent counsel written discovery requests on October 2, 2019 [Doc. 12-1].

 Plaintiff did not respond by the deadlines imposed by Rules 33 and 34 of the Federal Rules of Civil

 Procedure, and Defendant sent Plaintiff a letter notifying Plaintiff of the failure and demanding a

 response within thirty days [Doc. 12-2]. Plaintiff responded to the discovery on December 16,

 2019, with incomplete responses [See Doc. 14]. On March 17, 2020, Defendant sent Plaintiff a

 discovery dispute letter, to which Plaintiff failed to respond [Doc. 12-3].

        Thereafter, Defendant filed a motion to compel, and on June 15, 2020, this Court found

 Plaintiff had failed to respond to five of Defendant’s interrogatories and ordered him to provide

 complete responses within twenty-one days of entry of the Order [Doc. 14]. The Court further




Case 3:19-cv-00311-JRG-DCP Document 17 Filed 08/10/20 Page 1 of 3 PageID #: 81
 advised Plaintiff that any failure to provide said responses by the deadline would result in the

 dismissal of Plaintiff’s lawsuit [Id.]. Plaintiff failed to comply with the Court’s Order and provide

 complete responses to the interrogatories or otherwise communicate with Defendant’s counsel [See

 Doc 15-1]. On July 10, 2020, Defendant filed the instant motion to dismiss [Doc. 15].

 II.    DISCUSSION

        Rule 37(b) and Rule 41(b) of the Federal Rules of Civil Procedure each provide that

 dismissal is an appropriate sanction for failure to comply with a Court order. See Fed. R. Civ. P.

 37(b)(2)(A)(v); Fed. R. Civ. P. 41(b). Under either provision, the Court considers four factors

 when considering dismissal:

         (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

 Hartsfield v. United Parcel Serv., Inc., No. 4:18-cv-69, 2020 WL 1539337, at *2 (E.D. Tenn. Mar.

 2, 2020) (quoting Mager v. Wisconsin Central Ltd., 924 F.3d 831, 837 (6th Cir. 2019)).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

 the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff

 refused to answer certain interrogatories, resulting in this Court issuing an order requiring Plaintiff

 to do so [See Doc. 14]. Thereafter, Plaintiff failed to comply with the Court’s order. As such, this

 first factor weighs in favor of dismissal.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has prejudiced Defendant, who has spent significant time and resources attempting to

 conduct discovery with an uncooperative Plaintiff. Therefore, this factor weighs in favor of

 dismissal.



                                                   2
Case 3:19-cv-00311-JRG-DCP Document 17 Filed 08/10/20 Page 2 of 3 PageID #: 82
        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

 he failed to comply with the Court’s order [Doc. 14]. Thus, this factor weighs in favor of dismissal.

        Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

 effective. Plaintiff was a prisoner proceeding proceed in forma pauperis [Doc. 5], and he has

 disregarded the Court’s warnings that he must comply with the ordered discovery [Doc. 14].

 Accordingly, this factor weighs in favor of dismissal.

 III.   CONCLUSION

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of this action. Therefore, Defendants’ motion [Doc. 15] will be GRANTED, and this

 action will be DISMISSED without prejudice. The Court CERTIFIES that any appeal from

 this order would not be taken in good faith.

        AN APPROPRIATE ORDER WILL ENTER.

        ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                  3
Case 3:19-cv-00311-JRG-DCP Document 17 Filed 08/10/20 Page 3 of 3 PageID #: 83
